DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, filed 3/11/2021, with respect to the prior art rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as shown below.  Furthermore, the previous indication of allowable of subject matter of claim 2 has also been withdrawn.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura JP 2014-005900.
	Nakamura discloses, regarding claim 1, a gear device comprising: 
an input shaft (3) to which power is input;
an internal gear (22); and 

an input shaft hollow portion (33) that extends in an axial direction, and
an internal gear portion (34) that meshes with an input pinion (70) to be rotationally driven, and wherein the input pinion internally meshing with the internal gear portion is configured so as not to overlap the input shaft hollow portion when viewed in the axial direction (see fig.1).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3,4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura JP 2014-005900.
Nakamura discloses substantially all the limitations of the claims (see ¶3), but does not expressly disclose the limitations of claims 3,4.
However, since the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)), at the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to [regarding claim 3] have the internal gear portion made of a material having a smaller Young's modulus than a material of the input pinion and to have [regarding claim 4] the input pinion made .

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura JP 2014-005900 in view of Christian USP 3,153,941.
Nakamura discloses substantially all the limitations of the claims (see ¶3), but does not expressly disclose the limitations of claim 2.
	Christian teaches the use of:
an input side cover (19) that covers at least a portion on an input side of the gear device, wherein the input side cover has
a cover hollow portion communicating with the input shaft hollow portion (of shaft 10) (see fig.2), and
an input pinion hole (through shaft 10, engaging with 11) which is disposed at an outward position of the cover hollow portion in a radial direction, and into which the input pinion is inserted (fig.2).
At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide an input side cover that covers at least a portion on an input side of the gear device, wherein the input side cover has a cover hollow portion communicating with the input shaft hollow portion, and an input pinion hole which is disposed at an outward position of the cover hollow portion in a radial direction, and into which the input pinion is inserted, as taught by Christian, in the device of Nakamura, for the purpose of providing adequate cover and protection for the gear device, thus .

Allowable Subject Matter
7.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        3/15/2021